NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 17a0254n.06

                                       Case No. 16-4152

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                FILED
                                                                          May 03, 2017
GRAYSON COAL & STONE COMPANY,                     )                   DEBORAH S. HUNT, Clerk
INC.; LIBERTY MUTUAL INSURANCE                    )
COMPANY,                                          )
                                                  )       ON PETITION FOR REVIEW OF
       Petitioners,                               )       AN ORDER OF THE BENEFITS
                                                  )       REVIEW     BOARD,  UNITED
v.                                                )       STATES    DEPARTMENT   OF
                                                  )       LABOR
CHARLES ROBERT TEAGUE; DIRECTOR,                  )
OFFICE OF WORKERS’ COMPENSATION                   )
PROGRAMS; UNITED STATES                           )
DEPARTMENT OF LABOR,

       Respondents.

____________________________________/


Before: MERRITT, BATCHELDER, and CLAY, Circuit Judges.

       MERRITT, Circuit Judge. This case is an appeal of a decision by the Benefits Review

Board (“Board”), United States Department of Labor, under the Black Lung Benefits Act,

30 U.S.C. § 901 et seq. The Administrative Law Judge based his decision to award benefits on

the fact that three of the five doctors in the case found that coal mining contributed to the

claimant’s disabling black lung disease, and was particularly persuaded by the opinion of one of

the doctors, Dr. Antoine G. Habre. The Board upheld the Administrative Law Judge’s award of

benefits to Respondent, Charles Robert Teague, who worked in the Kentucky coal industry for
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

Petitioner, Grayson Coal & Stone Company, Inc. (“Grayson Coal”).                           Grayson Coal and

Petitioner Liberty Mutual Insurance Company now appeal the Board’s decision, claiming that

the Administrative Law Judge’s findings did not follow the necessary procedures and were not

supported by substantial evidence. Because the Board properly upheld the award of benefits, we

affirm.

                                   I. Factual and Procedural History

          Charles Robert Teague (“Teague”) worked as a coal miner for 9.22 years from 1978–

1989. During that time he was employed in Kentucky by Grayson Coal. On April 22, 2010,

Teague filed this claim for benefits under Title IV of the Federal Coal Mine Health and Safety

Act of 1969, as amended by the Black Lung Benefits Act of 1977 (“Act”).1 The Act provides

benefits to coal miners who become disabled due to pneumoconiosis, better known as “black

lung.” 30 U.S.C. § 901. Pneumoconiosis is defined as a “chronic dust disease of the lung . . .

including respiratory and pulmonary impairments, arising out of coal mine employment.”

30 U.S.C. § 902(b).

          To establish an entitlement for benefits under the Act, a miner must prove that (1) he has

pneumoconiosis, (2) the pneumoconiosis arose out of coal mine employment, (3) he is totally

disabled, and (4) the pneumoconiosis contributes to his total disability.                            20 C.F.R.

§ 725.202(d)(2).      On December 11, 2010, the District Director of the Office of Workers’

Compensation Programs, United States Department of Labor, concluded that Teague was

entitled to benefits and that Grayson Coal was the operator liable for payment. Grayson Coal


1
  Teague previously filed a claim for benefits on May 20, 2002. That claim was denied because an Administrative
Law Judge found that Teague failed to establish an entitlement to benefits. The denial was affirmed by the Benefits
Review Board. Teague v. Grayson Coal & Stone Co., Inc., BRB No. 05-0757 BLA (Jan. 31, 2006) (unpub.).
Miners may file claims under the Act even after a final order denying benefits, since pneumoconiosis is known to be
a latent and progressive disease. See Buck Creek Coal Co. v. Sexton, 706 F.3d 756, 758 (6th Cir. 2013) (citing 20
C.F.R. § 725.309).

                                                       -2-
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

subsequently appealed, and the claim was referred to the Office of Administrative Law Judges,

United States Department of Labor.

       On August 6, 2013, an Administrative Law Judge held a hearing on the claim. The Judge

considered Teague’s statements and medical history concerning his serious respiratory

impairments. Teague attributed his affliction to the coal mine dust he inhaled as a “driller” and

“blaster” for Grayson Coal.      The Judge also found that Teague “smoked cigarettes for a

substantial amount of time[.]” However, the Judge declined to make an exact finding as to the

length and frequency of Teague’s smoking due to inconsistencies in the record.

       On September 18, 2014, the Administrative Law Judge found that the medical evidence

established that Teague was totally disabled due in substantial part to pneumoconiosis pursuant

to 20 C.F.R. § 718.202(a)(4). Section 718.202(a)(4) is a federal regulation that sets out one of

the ways in which a fact-finder may make a determination as to the existence of pneumoconiosis

in awarding employee benefits:

       A determination of the existence of pneumoconiosis may also be made if a
       physician, exercising sound medical judgment, notwithstanding a negative X–ray,
       finds that the miner suffers or suffered from pneumoconiosis as defined in §
       718.201. Any such finding must be based on objective medical evidence such as
       blood-gas studies, electrocardiograms, pulmonary function studies, physical
       performance tests, physical examination, and medical and work histories. Such a
       finding must be supported by a reasoned medical opinion.

20 C.F.R. § 718.202(a)(4).

       In weighing the medical evidence presented to him, the Judge assigned less probative

weight to the physicians in the record whose findings were “contrary to the [] findings on the

record as a whole[,]” and more weight to the findings of a physician who testified on behalf of

Teague, Dr. Antoine G. Habre. In so doing, the Judge assigned relatively less importance to the

conclusions of four other physicians: one on behalf of the Department of Labor, two on behalf of


                                              -3-
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

Grayson Coal, and another on behalf of Teague. These physicians had varying opinions on

whether Teague was completely disabled and whether his affliction was due to pneumoconiosis.

Drs. Forehand and Gallai diagnosed pneumoconiosis, while Drs. Broudy and Rosenberg

diagnosed cigarette smoking-induced chronic obstructive airway disease. However, the Judge

did not disregard the testimony of any of the physicians, but rather analyzed the evidence by

assigning more probative weight to the conclusions that he assessed were well-reasoned.

Consequently, the Judge gave relatively more weight to Dr. Habre, who also diagnosed

pneumoconiosis, because Habre’s conclusions were “well-reasoned” and “based on objective

medical testing, his personal examination of [Teague], and [Teague’s] medical and occupational

histories.” Thus, the Judge concluded, “[w]eighing all of the medical opinion evidence together,

and giving the most weight to Dr. Habre, I find that the Claimant has established by a

preponderance of the evidence that pneumoconiosis is a substantially contributing cause of his

disability[.]”

        Grayson Coal and Liberty Mutual Insurance Company subsequently appealed the

Administrative Law Judge’s decision to the United States Department of Labor Benefits Review

Board (“Board”). Grayson Coal argued that the Administrative Law Judge erred in finding that

the medical evidence established the existence of legal pneumoconiosis pursuant to 20 C.F.R.

§ 718.202(a)(4). It claimed that the Administrative Law Judge should not have relied on the

opinion of Dr. Habre, and that the Judge did not set forth a specific finding regarding the length

of Teague’s smoking history. On July 21, 2015, the Board rejected these arguments and upheld

the order of the Administrative Law Judge, finding that the Judge’s decision was supported by

substantial evidence and in accordance with applicable law.




                                              -4-
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

       On September 14, 2015, Grayson Coal filed a Petition for Review with the Fourth Circuit

Court of Appeals. Since Teague’s coal mining employment ended in the state of Kentucky, the

Fourth Circuit ordered the appeal to be transferred to the Sixth Circuit. There is no jurisdictional

question raised by the parties presently.

       Now, on appeal to the Sixth Circuit, Grayson Coal claims that the Board was in error in

upholding the Administrative Law Judge’s decision because (1) the Judge did not make a

specific finding as to the length of Teague’s smoking history, and (2) there was not substantial

evidence to uphold the finding that Dr. Habre’s report was well-reasoned.            Both of these

arguments fail, and we therefore affirm the decision of the Benefits Review Board.

                                            II. Analysis

                                     A. Standard of Review

       In black lung cases, we review the legal conclusions of the Benefits Review Board de

novo. Big Branch Res., Inc. v. Ogle, 737 F.3d 1063, 1068 (6th Cir. 2013). We do not reweigh

the evidence and substitute our judgement, but only correct errors of law and determine whether

the Board’s decision to uphold the Administrative Law Judge’s conclusion was supported by

substantial evidence. Cumberland River Coal Co. v. Banks, 690 F.3d 477, 482–83 (6th Cir.

2012). “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Peabody Coal Co. v. Groves, 277 F.3d 829, 833 (6th Cir.

2002) (internal quotation marks omitted) (citing Richardson v. Perales, 402 U.S. 389, 401

(1971). However, “[s]ubstantial evidence is more than a mere scintilla,” such that the evidence

must create more than just “a suspicion of the existence of the fact to be established.” Hoxie v.

Drug Enforcement Admin., 419 F.3d 477, 482 (6th Cir. 2005).




                                                -5-
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

       Therefore, “[w]hen the question is whether the [administrative law judge] reached the

correct result after weighing conflicting medical evidence, the scope of review of both the Board

and this panel is exceedingly narrow.” Peabody Coal Co. v. Hill, 123 F.3d 412, 415 (6th Cir.

1997) (internal citations and quotation marks omitted) (citing Youghiogheny & Ohio Coal Co v.

Webb, 49 F.3d 244, 246 (6th Cir. 1995)). We uphold a conclusion supported by substantial

evidence, “even if this court would have taken a different view of the evidence were it the trier of

fact.” Neace v. Dir., Office of Workers’ Comp. Programs, U.S. Dep’t. of Labor, 867 F.2d 264,

267 (6th Cir. 1989). Finally, the Black Lung Benefits Act is a remedial statute, and should “be

liberally construed to include the largest number of miners as benefit recipients.” Hill, 123 F.3d

at 415 (internal quotation marks omitted) (quoting Tussey v. Island Creek Coal Co., 982 F.2d

1036, 1042 (6th Cir. 1993)).

                               B. Respondent’s Smoking History

       Grayson Coal contends that the Administrative Law Judge refused to make a material

finding of fact as to Teague’s smoking history. Specifically, Grayson Coal takes issue with the

Judge’s finding that Teague “smoked cigarettes for a substantial amount of time,” but did not

make a specific finding as to the number of years and frequency of Teague’s smoking. By not

making a more specific finding, Grayson Coal argues, the Judge violated the Administrative

Procedure Act, 5 U.S.C. § 557, requiring agencies to independently evaluate the evidence and

provide an explanation for “findings and conclusions, and the reasons or basis therefor, on all the

material issues of fact, law, or discretion presented on the record[.]” 5 U.S.C. § 557(c)(3)(A).

       In arguing that the factual finding was insufficient, Grayson Coal concedes that there is

no case law stating that an administrative law judge must make a specific finding as to the

number of years a benefits claimant has smoked. Instead, Grayson Coal primarily relies on the


                                               -6-
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

above language in the Administrative Procedure Act for its argument that there must be a more

specific finding of fact to support the conclusion that a potential beneficiary suffers from

pneumoconiosis. Grayson Coal also points to a Fourth Circuit decision that relied on a specific

finding of an “eighteen-pack year smoking history,” despite the record containing varying

smoking histories. See Williams Mountain Coal Co. v. Lucas, 100 F.App’x 893, 895–96 (4th

Cir. 2004).

       In the present case, the Administrative Law Judge’s decision contained the following

analysis concerning Teague’s smoking history under the section titled “Smoking History”:

       Claimaint testified that he does not currently smoke. He started smoking when he
       “was a kid” and smoked “on and off until around 1989 or 1990.” He testified that
       when he smoked, he smoked approximately one-half or three-quarters of a pack
       per day. He does not think he ever smoked more than one pack per day.
       Claimant estimated he smoked for approximately twenty-five years. Dr.
       Forehand reported Calimant smoked one-half of a pack of cigarettes per day, on
       and off from 1944 to 1995. Dr. Boudy reported Claimant smoked less than or
       equal to one-half of a pack of cigarettes per day for approximately twenty-five
       years. Claimant told Dr. Rosenberg he smoked less than one pack of cigarettes
       per day for at most approximately twenty years. Dr. Gallai reported Claimant
       smoked one-half of a pack of cigarettes for twenty to twenty-five years, between
       age fifteen and age sixty two. Dr. Gaillai estimated Claimant had a ten to
       12.5 pack-year smoking history. Dr. Habre reported a smoking history of one-
       half of a pack of cigarettes per day for twenty-five years, or 12.5 pack-years.

       Claimant’s reported smoking history is varied. Although it is clear that Claimant
       smoked cigarettes for a substantial amount of time, due to the contradictions
       found in the evidence, I cannot make an exact finding on Claimant’s smoking
       history.

(internal citations omitted). In addition, the decision went into detail concerning the effect of

Teague’s smoking in analyzing the medical opinions submitted by each of the five doctors

involved.

       We agree with the Benefits Review Board that there is no merit to Grayson Coal’s

argument that the Administrative Law Judge was required to make a more specific finding. In


                                              -7-
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

fact, it appears a more specific finding would have potentially misconstrued the evidence.

Instead, the Judge’s decision contained a thoughtful analysis of the consistencies and

inconsistencies in the record, and an acknowledgement that the evidence pointed to a

“substantial” smoking history. The decision did not lay out an “inaccurate history.” See McCain

v. Dir., O.W.C.P., 58 F.App’x 184, 199 (6th Cir. 2003) (citing Risher v. Office of Workers Comp.

Program, 940 F.2d 327, 330–31 (8th Cir. 1991)). Nor did the decision fail to explain why the

evidence in the record led to its conclusion.     The decision made a reasoned and accurate

assessment that Teague “smoked cigarettes for a substantial amount of time.” It considered

medical evidence that highlighted the significance of this smoking history. The law requires the

trier of fact to determine whether the medical evidence before him is sufficiently documented

and reasoned, and to weigh the evidence accordingly. See Mosely v. Peabody Coal Co. 769 F.2d

357, 360 (6th Cir. 1985). The Administrative Law Judge in the present case clearly met this

burden.

                        C. Reliance on Dr. Harbre’s Medical Opinion

       An administrative law judge must satisfy the “substantial evidence standard” when

considering the medical evidence in a claim for benefits. See Big Branch Res., Inc., 737 F.3d at

1068–69. Grayson Coal argues that the Judge in the present case failed to meet this standard

because the decision improperly relied on a medical report, Dr. Habre’s, in determining the

existence of legal pneumoconiosis pursuant to 20 C.F.R. § 718.202(a)(4). However, the decision

clearly satisfied the “substantial evidence standard” by weighing Dr. Habre’s opinion in light of

all the medical evidence presented and reaching a conclusion supported by “such relevant

evidence as a reasonable mind might accept as adequate.” See Richardson, 402 U.S. at 401.




                                              -8-
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

        A physician exercising sound medical judgment and supported by a reasoned medical

opinion based on objective evidence may determine the existence of pneumoconiosis. See

20 C.F.R. § 718.202(a)(4). After weighing all of the doctors’ reports, the Administrative Law

Judge decided to give the most weight to Dr. Habre’s medical opinion that Teague suffered from

pneumoconiosis:

        As to whether Claimant has legal pneumoconiosis, I have given less weight to the
        opinions of Drs. Forehand, Broudy, Rosenberg, and Gallai. In contrast, I give full
        probative weight to Dr. Habre’s well-reasoned and well documented opinion.
        Accordingly, I find the medical opinion evidence supports a finding of legal
        pneumoconiosis under § 718.202(a)(4).

The decision goes into detail concerning the deficiencies in each of the other medical opinions.

These errors include a lack of evidence in Dr. Forehand’s report, Dr. Broudy’s failure to

recognize the statute’s definition of legal pneumoconiosis, Dr. Rosenberg’s reliance on medical

opinions rejected by the Department of Labor, and Dr. Gallai’s failure to consider smoking as a

contributing factor to Teague’s impairment.2 The Judge did not find such deficiencies in Dr.

Habre’s report.

        We agree with the Benefits Review Board that the Administrative Law Judge was

permitted to give more weight to a report it deduced was well-reasoned, and accordingly gave

more weight to Dr. Habre’s report. See Big Branch Res., Inc. 737 F.3d at 1072. In meeting the

substantial evidence requirement we consider “whether the [Administrative Law Judge]

adequately explained the reasons for crediting certain testimony and evidence over other

evidence in the record in deciding whether to award or deny benefits.” Hill, 123 F.3d at 415.

The Judge below gave a detailed explanation of why he valued Dr. Habre’s analysis of Teague’s

physical examination, occupational history, and smoking history. See Groves, 277 F.3d at 836

2
  It is notable that Dr. Gallai and Dr. Forehand also diagnosed legal pneumoconiosis, but their findings were still
given less probative weight for the aforementioned reasons.

                                                       -9-
Case No. 16-4152
Grayson Coal & Stone Co., et al v. Charles Teague, et al

(explaining that fact-finders decide whether a physician’s report is sufficiently documented and

reasoned, and that this court generally defers to such credibility determinations). The decision

also explained the shortcomings in the other medical reports and that they were assigned less

probative weight accordingly. Recognizing that it is possible for a different fact-finder to have

drawn an alternative conclusion, this court defers to the Administrative Law Judge’s finding of

legal pneumoconiosis supported by substantial evidence.

                                           III. Conclusion

       For the foregoing reasons, we AFFIRM the decision of the Benefits Review Board.




                                             - 10 -